DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11/082,948. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is a broader variant of US Pat. No. 11,082,948.

Current Application
US Pat. No. 11,082,948
Claim 1
Claim 1
A method for use by a base station, the method comprising:

receiving, by the base station, information for a multicast broadcast region indicating a pattern of sub-intervals within a time divided interval and indicating resource information for use in broadcasting multicast broadcast service data, wherein the base station belongs to the multicast broadcast region which includes a plurality of base stations;

receiving, by the base station, a multicast broadcast data stream; and

broadcasting, by the base station, the multicast broadcast data stream in at least one of the pattern of sub-intervals using the indicated resource information as an orthogonal frequency division multiplex signal.
A method for use by a base station, the method comprising:

receiving, by the base station, a single message including information indicating a pattern of sub-intervals within a time divided interval and information indicating resources for use in broadcasting multicast broadcast service data, wherein the base station belongs to the multicast broadcast region which includes a plurality of base stations;

receiving, by the base station, a multicast broadcast data stream; and

broadcasting, by the base station, the multicast broadcast data stream in at least one sub-interval of the pattern of sub-intervals using the indicated resources, as an orthogonal frequency division multiplex signal.


Claims 2-12 are rejected by US Pat. No. 11,082,948’s claims 2-12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venkatachalam (US Pub. No. 2008/0259835) in view of Connors et al. (US Pub. No. 2008/0259905).
Regarding claims 1 and 7, Venkatachalam discloses a base station (figure 1 BS 104A and B) comprising:
	an interface (see figure 1, MBSA 114) configured to receive information for a multicast broadcast region (figure 3 step 614: multicast CID and MBS contents TLV), the information indicating resource information for use to broadcast multicast broadcast service data (paragraphs 13 and 17: MBSCs 118 may create MBS zones by establishing specific time/time base and frequency parameters for simultaneous multicast downlink to mobile stations (via the base stations); paragraph 17 in view of paragraphs 39-43: content IDs and its associate channels), wherein the base station belongs to the multicast broadcast region which includes a plurality of base stations (see figure 3 step 614; paragraph 41: plurality of base stations);
	the interface further configured to receive a multicast broadcast data stream (figure 2: step 216B; MBS contents); and
	a processor (inherent) configured to control a radio interface to broadcast the multicast broadcast data stream using the indicated resource information (see figure 2 step 216B; paragraph 30) as an orthogonal frequency division multiplex signal (paragraph 17: OFDM).
Venkatachalam does not teach information indicating a pattern of sub-intervals within a time divided interval and broadcast in at least one of the pattern of sub-intervals.
Venkatachalam further teaches create MBS zones by establishing specific time/time base and frequency parameters for simultaneous multicast downlink to mobile stations (via the base stations) in paragraphs 13 and 17.
In the same field of multicast broadcast region, Connors discloses information indicating a pattern of sub-intervals within a time divided interval and in at least one of the pattern of sub-intervals (figure 10 in view of figure 9; paragraphs 40, 96-100: macro-diversity region frame is time-stamped and sent to plurality of base station. The macro-diversity region frame indicates a pattern (see figure 10: the pattern could be No=197, 198, 199: one frame after another or Ts= 561, 561, 561 and then 562, 562, and 562 or transmission time T is at every 0.005 (T=561.985, 561.990, 561.995, 562.000…) of sub-intervals (OFDMA frame or frame time of 5m) within a time divided interval (1 sec or 200 frame) and broadcast in at least one sub-interval of the pattern of sub-intervals (frame/sub-interval is transmitted by the base station (paragraph 98). OFDM frames are sent periodically to base station. The frames are sub-intervals for a time divided interval of 1 sec in figure 9).
Therefore, it would have been obvious to one with ordinary skill in the art to implement in Venkatachalam information indicating a pattern of sub-intervals within a time divided interval and in at least one sub-interval of the pattern of sub-intervals.
The motivation would have been content synchronization transmission to subscribers.

Regarding claims 2 and 8, all limitations of claims 1 and 7 are disclosed above. Venkatachalam further teaches the multicast broadcast data stream is for a service and the resource information is for the service (see figure 2: paragraphs 25-31: service to mobile stations).
Regarding claims 3 and 9, all limitations of claims 1 and 7 are disclosed above. Venkatachalam and Connors further teaches multicast broadcast service data for the multicast broadcast region is not broadcasted in sub-intervals not of the pattern of sub-intervals (Venkatachalam’s figure 2: data traffic is different than control traffic; thus, not in the sub-intervals/frames. Connor’s paragraph 98 and figure 10: region frames are transmitted based on the received pattern of sub-intervals).
	Regarding claims 4 and 10, all limitations of claims 1 and 7 are disclosed above. The combination of Venkatachalam and Connors as disclosed in claims 1 and 7, further teaches wherein the sub-intervals are frames (Connor’s figure 10 and paragraph 98).
	Regarding claims 5 and 11, all limitations of claims 1 and 7 are disclosed above. Venkatachalam does not teach but Connors discloses wherein the pattern of sub-intervals repeats each time divided interval (see figures 9 and 10 and paragraphs 98-100: frames are repeated after every seconds).
	Therefore, it would have been obvious to one with ordinary skill in the art to implement in Venkatachalam wherein the pattern of sub-intervals repeats each time divided interval.
	The motivation would have been for scheduling.
Regarding claims 6 and 12, all limitations of claims 1 and 7 are disclosed above. Venkatachalam further teaches wherein the received information for the multicast broadcast region constrains scheduling by the base station/processor (figure 3 step 614: paragraph 41: synchronized transmission in the broadcast region).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (Us Pub. No. 2020/0037300) discloses allocating shareable wireless transmission resource.
Connors et al. (Us Pub. No. 2008/0259849) discloses macro-diversity region size determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466